internal_revenue_service number release date index number ------------------------- ------------------------------------------------------------ ----- ------------------------------ ------------------------------ in re --------------------------------------------------- ------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc fip b04 plr-133992-14 date july legend taxpayer state individual managementco cpafirm1 date1 year1 date2 date3 month4 cpafirm2 date5 date6 -------------------------------------------------------------- ------------ ------------------------- ---------------------------------- ----------------------- ------------------ ------ ------------ ------------------ --------- ------------------------------ ------------------ ---------------- plr-133992-14 year2 ------ dear ------------------ this is in reply to taxpayer’s request pursuant to sec_301_9100-3 of the procedure and administration regulations for an extension of time to make the election under sec_831 of the internal_revenue_code facts taxpayer was formed on date1 year1 as a series business of a limited_liability_company under the limited_liability_company act of state and is licensed by state to issue property and casualty insurance contracts taxpayer represents that for year1 it filed a separate federal_income_tax return in compliance with published guidance and therefore must make its own tax elections individual is the sole owner of taxpayer managementco an independent insurance management company manages and provides administrative services and prepares statistical reports for taxpayer taxpayer hired independent legal and actuarial advisors and an outside accounting firm to provide insurance regulatory and tax services taxpayer engaged cpafirm1 to handle all federal tax matters the due_date for taxpayer’s federal_income_tax return for year1 return was date2 year2 cpafirm1 timely filed a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns prior to date2 year2 accordingly with the extension the due_date for the return became date3 year in month4 year2 taxpayer engaged cpafirm2 and notified cpafirm1 that taxpayer no longer needed its services for the return on date5 year2 managementco contacted individual to ensure that the return had been filed on behalf of taxpayer by the date3 due_date individual was unaware of the due_date and ascertained that neither cpafirm1 nor cpafirm2 had filed the return cpafirm2 prepared the return which was filed on date6 year2 because the return was filed after the due_date with the extension taxpayer could not make a sec_831 election effective for year1 taxpayer relied exclusively on cpafirm1and cpafirm2 to meet its federal_income_tax reporting requirements individual is not a tax expert and did not know that taxpayer’s return was due on and the requirement to make the election by date3 therefore taxpayer requests the relief of an extension of time to file the election taxpayer’s failure to make the election has not been discovered by the service plr-133992-14 taxpayer represents that granting relief will not result in a lower tax_liability than it would have had if it had filed the election timely requested ruling taxpayer requests a ruling under sec_301_9100-3 granting an extension of the time from making the election provided by sec_831 law and analysis in general sec_831 applies to tax insurance_companies other than life_insurance_companies on their taxable_income however sec_831 provides certain small companies an election to be subject_to tax on their taxable_investment_income only the election applies to the taxable_year for which the company made it and as long as the company continues to qualify for all subsequent taxable years unless revoked with the consent of the secretary the time and manner to make this election is not prescribed by statute but rather is prescribed by sec_301_9100-8 pursuant to sec_301_9100-8 the election is to be made by the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is to be effective by attaching a statement to the tax_return containing the information specified in sec_301_9100-8 accordingly the sec_831 election is a regulatory election sec_301_9100-1 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301 to make a regulatory or statutory election sec_301_9100-2 does not provide relief for taxpayer to make an election under sec_831 for any of the years for which relief is sought requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under sec_301_9100-3 sec_301_9100-3 provides that requests for relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that it acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if it requested relief before the failure to make the regulatory election was discovered by the service plr-133992-14 failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the need for the election reasonably relied on written advice from the service or reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not competent to render advice on the regulatory election or aware of all relevant facts under sec_301_9100-3 a taxpayer is deemed to have not acted reasonably and in good_faith if it seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested was informed in all material respects of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 sec_301_9100-1 cautions that granting an extension of time to make an election is not a determination that the taxpayer is otherwise eligible to make the election plr-133992-14 based solely on taxpayer’s representations and the additional information required under sec_301_9100-3 taxpayer qualifies for an extension of time to make the election under sec_831 taxpayer is deemed to have acted in good_faith as defined by sec_301_9100-3 and the grant of relief will not prejudice the interests of the government ruling accordingly under sec_301_9100-3 taxpayer is granted an extension of time until days following the date of this letter to make the election provided by sec_831 effective for year1 caveats the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspect of this or other transactions or item_of_income specifically no ruling is made as to whether taxpayer qualifies as an insurance_company under sec_831 and granting the extension under sec_301_9100-1 should not be construed as a determination that taxpayer is eligible to make the election provided by sec_831 also no ruling is granted with respect to taxpayer’s entity classification for federal_income_tax purposes this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely john e glover senior counsel branch office of the associate chief_counsel financial institutions products cc
